— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 17, 1984, convicting him of murder in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his constitutional right to the effective assistance of counsel. We find that "the evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
We have considered the defendant’s other contentions and find them to be either unpreserved for appellate review as a matter of law (CPL 470.05 [2]) or without merit. Mangano, J. P., Thompson, Kunzeman and Eiber, JJ., concur.